                 Case 3:19-cr-07158-H Document 16 Filed 05/11/20 PageID.32 Page 1 of 2
AO'245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations


                                       UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                                                       (For Revocation of Probation or Supervised Release)
                                                                       (For Offenses Committed On or After November 1, 1987)
                                  V.

               IGNACIO JIMENEZ-VELASQUEZ (1)                              Case Number:        19CR7158-H

                                                                       Aron Lee Israelite, Federal Defenders of San Diego; Inc.
                                                                       Defendant's Attorney
Registration Number:         06307-359

•-
THE DEFENDANT:
 [:gJ   admitted guilt to violation ofallegation(s) No.       1

 D      was found guilty in violation ofallegation(s) No.                                            after denial of guilty.
                                                             --------------
Accordin~ly, tbe court has adjudicated tbat the defendant is guilty oftbe following allegation(s):

Allegation Nnmber                      Nature of Violation
            I                          nv I, Committed a federal, state or local offense




     Supervised Release is revoked and tbe defendant is sentenced as provided in page 2 tbrough 2 of this judgment.
 The sentence is imposed pursuant to tbe Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.                                                         ·

                                                                       May 11 2020
                                                                       Date oflmposition of Sentence .


                                                                           {[JOM.LeeL . ~
                                                                       Hc'>NORABLE  RILYN L. HUFF
                                                                       UNITED STATES DISTRICT JUDGE




                          FILED
                            MAY 11 2020


                                                                                                                      19CR7158-H
           '
            Case 3:19-cr-07158-H Document 16 Filed 05/11/20 PageID.33 Page 2 of 2
AO 245B (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:              IGNACIO JIMENEZ-VELASQUEZ (1)                                            Judgment - Page 2 of 2
CASE NUMBER:            19CR7158-H

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED TO RUN CONCURRENT WITH THE SENTENCE IMPOSED IN S.D. CAL CASE NO. 19CR3788-H.




 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at
                  - - - - - - - - - A.M.                      on
                                                                   -------------------
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

        Defendant delivered on                                           to
                                 -------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                          l9CR7l58-H
